DETAILED ACTION
This action is in response to the amendment filed on 10/22/2021. 
Claims 1, 3-14, 17, 29, 31, 33 and 36 are pending.


Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 10/22/2021 with respect to the claims 1, 3-14, 17, 29, 31, 33 and 36 have been fully considered and are persuasive.  The rejection of the claims 1, 3-14, 17, 29, 31, 33 and 36 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-14, 17, 29, 31, 33 and 36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to image codec including predicting one or more properties of one or more image regions other than a current region, whether the encoded data for the current image region will meet a predetermined criterion that specifies that data output by date transforming for the current region comprises at least a predetermined number of non-zero value, and if so, a mode of operation of the image data comprising two modes are controlled.

Prior art was found for the claims as follows:


Lu discloses a codec for video in using a plurality VLC tables to improve compression of the coefficients sequences by predicting the distribution of next to-be-coded coefficients based on context derivable from previously coded coefficients, including a number of non-zero quantized coefficients in clusters in at least one previously encoded neighboring block, and coding the next  to-be-coded coefficients using the corresponding tables. The first 

- Jun et al.  (US 20200021804 A1)
Jun discloses a transform skip mode in a codec having transformation of image data into transform coefficients.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 14, 29 and 33, image codec including predicting one or more properties of one or more image regions other than a current region, whether the encoded data for the current image region will meet a predetermined criterion that specifies that data output by date transforming for the current region comprises at least a predetermined number of non-zero value, and if so, a mode of operation of the image data comprising two modes are controlled.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481